Citation Nr: 0946096	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of multiple joints.  

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956, 
from June 1956 to June 1962, and from September 1962 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The March 2002 
rating decision denied the Veteran's arthritis claim, and the 
April 2002 rating decision denied his prostate cancer claim.   

The Veteran testified at a hearing in support of his claims 
in August 2007, before the undersigned Acting Veterans Law 
Judge.  

In December 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

I.  New and Material Evidence Claim

The Veteran filed his claim to reopen in June 2001.  Because 
the claim was filed before August 29, 2001, an older 
definition of what constitutes new and material evidence must 
be applied.  If new and material evidence is presented or 
secured with respect to a claim that has been denied, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
that was not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).  Cf.  38 C.F.R. § 3.165(a) 
(2009) ( for amended definition of "new and material 
evidence" effective for claims filed on or after August 29, 
2001).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  VA must notify the Veteran of the evidence and 
information that is necessary to reopen his claim and notify 
him of the evidence that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA must inform 
him of what constitutes new and material evidence and provide 
a description of why his claim was previously denied.  Kent, 
20 Vet. App. at 9-10.  In its February 2008 VCAA letter, the 
RO provided the Veteran with a statement regarding why his 
claim was previously denied and explained what types of 
evidence would be required to substantiate his claim.  
However, the RO provided him with the incorrect definition of 
what constitutes "new and material evidence."  As stated 
above, because his claim to reopen was filed before August 
29, 2001, he must be provided with the older definition of 
"new and material evidence."  As this claim was previously 
remanded in December 2007 so that the Veteran could be 
provided with notice under Kent, and the notice that was 
provided was inadequate, it must unfortunately be remanded a 
second time because he is entitled to substantial compliance 
with remand directives, and the failure to provide the 
correct notice in this case could potentially be prejudicial  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  

II.  Service Connection Claim

In its December 2007 remand, the Board found that the RO 
should obtain the Veteran's service personnel records, and 
any other records that may pertain to his exposure to 
ionizing radiation as a confirmed member of Operation Wigwam.  
In May 2009, the RO notified the Veteran that his service 
personnel records had been obtained.  Also, in May 2009, the 
RO requested records of the Veteran's exposure to radiation, 
including his DD Form 1141, Record of Occupational Exposure 
to Ionizing Radiation, in accordance with VA's adjudication 
manual.  See VA Manual M-21MR, IV.ii.1.C.9.d.  A negative 
response was received by the RO in June 2009, but no action 
was taken to inform the Veteran of this response concerning 
the inability to obtain government records.  Thus, a remand 
is necessary so that the Veteran may be informed that records 
of his exposure to radiation, including his DD Form 1141, are 
not available, as is required by 38 C.F.R. § 3.159(e) (2009) 
(duty to notify claimant of inability to obtain records).  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
notifies him of the type of evidence and 
information that is necessary to reopen 
his claim for arthritis.  It should 
describe what new and material evidence 
is under the old standard in effect prior 
to August 29, 2001, per the language of 
38 C.F.R. § 3.156(a) (2002).  
Specifically, that it is evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously of record is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

2.  Send the Veteran appropriate notice 
of the negative response to the RO's 
record request for information regarding 
exposure to radiation, including his DD 
Form 1141.  See 38 C.F.R. § 3.159(e).  

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  As 
part of the readjudication, the matter of 
whether a medical examination is 
warranted under the governing statutory 
and regulatory criteria for the prostate 
cancer claim should specifically be 
considered and addressed.   If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

An appellant has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


